      Case: 1:20-cv-01336 Document #: 1 Filed: 02/24/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Fransisco Javier Ojeda,                   )
                                          )
                                          )
                         Plaintiff,       )
                                          )
                  -vs-                    )   No. 20-cv-
                                          )
Thomas Dart, Sheriff of Cook County,      )
Cook County, Illinois, and Brenda         )
Taylor,                                   )
                                          )
                         Defendants.      )
                                          )

                                       COMPLAINT

       Plaintiff Fransisco Javier Ojeda, by counsel, alleges as follows:

       1.    This is a civil action arising under 42 U.S.C. §1983. The jurisdiction of this

Court is conferred by 28 U.S.C. § 1343.

       2.    Plaintiff Fransisco Javier Ojeda is an inmate at the Cook County Jail

assigned booking number 2017-1228010.

       3.    Defendant Sheriff of Cook County is sued in his official capacity. Under

Illinois law, the Cook County Sheriff operates the Cook County Jail.

       4.    Defendants Sheriff of Cook County and Cook County are responsible for

the medical needs of detainees at the Cook County Jail.

       5.    Defendant Cook County controls the budget for the Cook County Jail,

provides dental services for persons in the custody of the Jail, and is a necessary party

to this action.
      Case: 1:20-cv-01336 Document #: 1 Filed: 02/24/20 Page 2 of 5 PageID #:2




       6.   Defendant Dr. Brenda Taylor, at all relevant times, has been the dentist

assigned to Division 10 at Cook County Jail.

       7.   Inmates at the jail, pursuant to policy, are informed to submit a health

service request form to seek dental treatment. All dental health service request forms

are provided to the dental clinic for treatment to be scheduled.

       8.   In the summer of 2018 the plaintiff began submitting health service request

forms complaining of a very painful toothache:

                 a. Cook County collected the following complaint on August 12, 2018:




                 b. Cook County collected the following complaint on August 28, 2018:




                 c. Cook County collected the following complaint on September 2,

                     2018:




                                            -2-
      Case: 1:20-cv-01336 Document #: 1 Filed: 02/24/20 Page 3 of 5 PageID #:3




                  d. Cook County collected the following complaint on September 5,

                      2019:




       9.    Each of the above identified health service request forms were referred to

the Division 10 dental clinic.

       10.   Plaintiff was evaluated by Dr. Brenda Taylor on September 10, 2018.

During this exam Dr. Taylor documented the plaintiff was in pain and needed to have

tooth #16 extracted. Dr. Taylor extracted tooth # 16 and entered a referral order for

plaintiff to be treated at the Stroger oral surgery clinic for extraction of teeth in the lower

right quadrant.

       11.   Plaintiff waited several months, or until November 29, 2018, to be

scheduled and transferred to Stroger for dental extractions.

       12.   While the plaintiff waited for treatment he suffered significant pain.

       13.   Cook County, pursuant to policy, delegates responsibility to each dental

clinic to schedule patients for care.

       14.   Cook County policy requires each inmate complaining of dental pain rated

five or greater on a health service request form (also classified as an “urgent” health

service request form) to be seen by the dentist within 3 business days.




                                              -3-
      Case: 1:20-cv-01336 Document #: 1 Filed: 02/24/20 Page 4 of 5 PageID #:4




       15.   Defendant Cook County trained each dentist, including Dr. Taylor, to

collaborate with the dental assistant schedule all “urgent” health service request forms

to be evaluated by the dentist within 3 business days.

       16.   Defendant Dr. Taylor has worked at Cook County Department of

Corrections for at least 11 years.

       17.   Defendant Dr. Taylor, however, delegates complete responsibility to

schedule health service request appointments to the Division 10 dental assistant.

       18.   Defendant Dr. Taylor does not participate in the scheduling of patients for

treatment after the dental clinic receives health service request forms seeking

treatment.

       19.   Defendants Dart and Cook County have known since at least September

20, 2016 that defendant Dr. Taylor does not participate in the scheduling of patients in

her dental clinic.

       20.    Defendants Dart and Cook County know inmates assigned to Division 10

routinely wait weeks to be evaluated by the dentist after the submission of a health

service request form processed as “urgent.”

       21.   Defendants Dart and Cook County know inmates suffer unnecessary and

gratuitous pain because defendant Dr. Taylor refuses to participate in the scheduling of

patients in the Division 10 dental clinic.

       22.   Defendants Dart and Cook County have taken no action to remedy the

grossly deficient access to dental care for inmates assigned to Division 10.

       23.   As a direct and proximate result of Dart and Cook County’s failure to correct

this obvious defect in the widespread practice of scheduling patients for dental care in

                                             -4-
      Case: 1:20-cv-01336 Document #: 1 Filed: 02/24/20 Page 5 of 5 PageID #:5




Division 10, plaintiff experienced gratuitous pain and incurred personal injuries and was

deprived of rights secured by the Eight and Fourteenth Amendments to the Constitution

of the United States.

       24.   Defendant Dr. Brenda Taylor, by intentionally refusing to participate in the

scheduling of “urgent” health service request form appointments, causes inmates, like

plaintiff, to suffer prolonged and gratuitous pain.

       25.   Plaintiff demands trial by jury on his claim for damages.

       It is therefore respectfully requested that the Court award appropriate

compensatory damages against defendants, that the Court award punitive damages

against defendant Dr. Taylor, and that the costs of this action, including attorney’s fees,

be taxed against Cook County.

                                       /s/ Patrick W. Morrissey
                                           ARDC No. 6309730
                                           Thomas G. Morrissey, Ltd.
                                           10150 S. Western Ave., Ste. Rear
                                           Chicago, Illinois 60643
                                           patrickmorrissey1920@gmail.com
                                           (773) 233-7900




                                             -5-
